             Case 2:18-cv-01543-JLR Document 221 Filed 05/28/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          BOMBARDIER INC.,                             CASE NO. C18-1543JLR

11                               Plaintiff,              ORDER DIRECTING
                   v.                                    RESPONSES TO SURREPLIES
12
            MITSUBISHI AIRCRAFT
13
            CORPORATION, et al.,
14
                                 Defendants.
15
            Pursuant to Local Rule 7(g)(4), the court ORDERS Plaintiff Bombardier Inc.
16
     (“Bombardier”) to respond to Defendant Mitsubishi Aircraft Corporation’s surreply
17
     (MITAC Surreply (Dkt. # 210)) and Defendants Keith Ayre and Marc-Antoine
18
     Delarche’s surreply (A&D Surreply (Dkt. # 213)); see also Local Rules W.D. Wash.
19
     LCR 7(g)(4). Bombardier shall file its responses no later than June 3, 2019, at 5:00 p.m.
20
     and shall limit each response to three pages. If the court finds that misconduct
21
     //
22


     ORDER - 1
              Case 2:18-cv-01543-JLR Document 221 Filed 05/28/19 Page 2 of 2



 1   necessitated the surreplies, the court will consider sanctions. Likewise, if the court finds

 2   that the surreplies are unnecessarily litigious, the court will consider sanctions.

 3          Dated this 28th day of May, 2019.

 4

 5                                                      A
                                                        JAMES L. ROBART
 6
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
